
	
		III
		110th CONGRESS
		2d Session
		S. RES. 590
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2008
			Mr. Inhofe (for himself,
			 Mr. Akaka, Mrs.
			 Hutchison, and Mr. Hatch)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Celebrating the 233rd birthday of the Army
		  and commending the men and women of the Army as exceptional individuals who
		  live by the Army values of loyalty, duty, respect, selfless service, honor,
		  integrity, and personal courage.
	
	
		Whereas, from the first Continental Army under General
			 Washington at Yorktown to the beaches of Normandy, the city streets of Iraq,
			 and the mountains of Afghanistan, the Army has protected and kept the flame of
			 democracy burning brightly;
		Whereas the citizens of the United States continue to
			 enjoy the benefits of freedom and democracy because the men and women of the
			 Army have stood through adversity, remained steadfast in the most difficult of
			 circumstances, and bravely fought against the enemies of peace throughout the
			 world;
		Whereas the sacrifices of the men and women of the Army
			 inspire and instill great pride in all citizens of the United States;
		Whereas the active duty, National Guard, and Reserve
			 components of the Army protect the Nation from our enemies, defend our vital
			 national interests, provide support to civil authorities in response to
			 domestic emergencies, provide ready forces and land force capabilities to the
			 Combatant Commanders in support of the National Security Strategy, and support
			 operations around the world, ranging from peace-time military engagements to
			 major combat operations;
		Whereas the Army is successfully performing operations,
			 other than combat operations, including—
			(1)supporting the
			 defense of South Korea, Japan, and many other friends, allies, and partners of
			 the United States;
			(2)conducting
			 peacekeeping operations in the Sinai Peninsula and the Balkans;
			(3)conducting
			 multinational exercises that reflect our longstanding commitments to
			 alliances;
			(4)continuing
			 engagements with foreign militaries to build partnerships and preserve
			 coalitions by training and advising their military forces;
			(5)participating,
			 most notably by the Army National Guard, in securing the borders of the United
			 States and conducting operations to counter the flow of illegal drugs;
			(6)supporting civil
			 authorities in responding to domestic emergencies, including natural disasters
			 and threats at home and abroad;
			(7)supporting
			 interagency and multinational partnerships with technical expertise, providing
			 critical support after natural disasters, and promoting regional stability;
			 and
			(8)supporting
			 operations to protect against weapons of mass destruction and block their
			 proliferation;
			Whereas the accomplishments of the Army are attributable
			 to the men and women of the Army who have demonstrated courage, strength, and
			 versatility and endured countless hardships and made great sacrifices in
			 performing diverse missions worldwide;
		Whereas the contributions of Army families should also be
			 recognized, as Army families provide the cornerstone of strength and support
			 for the Nation’s Soldiers and display tremendous commitment and sacrifice to
			 the Nation by providing critical support to their loved ones during prolonged
			 absences;
		Whereas the Army has been continuously engaged in
			 persistent combat operations for more than 6 years, has constantly and
			 successfully adapted to ever-changing security environments, has displayed
			 courage, resourcefulness, and resilience in the most grueling conditions, and,
			 while focused on preparing forces and building readiness for counterinsurgency
			 operations and providing stability, security, and hope to the peoples of Iraq
			 and Afghanistan, has taken significant steps toward restoring balance to the
			 all-volunteer, battle-hardened force; and
		Whereas those and countless other great accomplishments
			 add to the longstanding tradition of the Army and attest to the extraordinary
			 capability of the men and women who serve the United States in the Army: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 233rd birthday of the Army;
			(2)salutes the men
			 and women of the Army and their families;
			(3)commends the men
			 and women of the Army as exceptional individuals who live by the Army values of
			 loyalty, duty, respect, selfless service, honor, integrity, and personal
			 courage; and
			(4)recognizes that
			 the great men and women of the Army are the reason it continues to stand as the
			 best army in the world and continues to perform extraordinary tasks while
			 upholding its hallowed traditions.
			
